264 F.3d 1 (1st Cir. 2001)
RICHARD G. ROGERS, Plaintiff, Appellant,v.SOPHIA VICUNA, THOMAS KILMARTIN, THOMAS MARTIN, MICHAEL Y.  EDMONDS, FREDERICK T. PERRY, UNITED STATES,  Defendants, Appellees.
No. 00-2051
United States Court of Appeals  For the First Circuit
Heard April 3, 2001Decided August 28, 2001

APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MASSACHUSETTS
[Hon. Nathaniel M. Gorton, U.S. District Judge]
Michael J. Walsh for appellant.
Angelo G. Spenillo, Attorney, Tax Division, with whom Claire  Fallon, Acting Assistant Attorney General, and Kenneth L.  Greene, Attorney, Tax Division, were on brief, for appellees  Vicuna, Kilmartin and the United States.
Kenneth H. Anderson, with whom Finneran, Byrne & Drechsler,  L.L.P. were on brief, for appellees Martin, Edmonds and Perry.
Before Torruella, Circuit Judge, Bownes, Senior Circuit Judge, and Lipez, Circuit Judge.
LIPEZ, Circuit Judge.


1
Richard Rogers appeals from the  summary disposition of his federal and state law claims against the  United States, IRS agents Sophia Vicuna and Thomas Kilmartin, and  Northborough, Massachusetts, police officers Sergeant Thomas Martin,  Sergeant Michael Edmonds and Officer Frederick Perry.  Finding no  error, we affirm.

I.

2
The facts of this case are straightforward.  On March 5,  1998, Agents Vicuna and Kilmartin arrived at Rogers's home to seize his  two vehicles pursuant to a levy.  Rogers, a resident of Northborough,  Massachusetts, had been involved with the IRS in a dispute over taxes  that the IRS claimed he owed for the 1992 and 1993 tax years.1  Between  November, 1996 and the arrival of the agents on March 5, 1998, the IRS  sent Rogers various notices informing him of his delinquency and  indicating its intention to levy against his property if the  delinquency was not resolved.  Agent Vicuna also made at least one  personal visit to the property.  Although Rogers refused to have any  substantive conversation with Vicuna and instead summarily ordered her  off his property, he later admitted that he received the notices  informing him of the intention to levy.  Nonetheless, he took no action  before either the tax court or the district court to prevent the  imposition of the levy.


3
When the agents arrived on March 5th, they were accompanied  by Sergeant Martin and a tow truck.  The agents rang the doorbell and,  when Rogers answered, informed him they were there to seize his two  vehicles, a Jeep and a van, that were parked in one of Rogers's two  driveways.  This driveway was located at the north side of the house,  and the cars were completely visible from the street.  There were no  signs on the property, no gates, and no other obstructions that could  have prevented the agents from either seeing the vehicles from the  public street or from reaching the vehicles.


4
The agents handed Rogers a Notice of Seizure--listing his two  vehicles--as well as a Notice of Levy.  Rogers, however, demanded that  the agents produce a warrant or other document issued by a court.  The  agents did not have such a document, but nonetheless proceeded to seize  the two vehicles.  Throughout the incident, Rogers informed the IRS  agents and Martin that they were trespassing on his property because  they lacked a warrant, that he did not give them permission to be on  his property, and that they should immediately leave.  The agents and  Martin did not comply.  Rogers then appealed to Sergeant Martin, asking  Martin to intervene to prevent the cars from being "stolen" by the IRS  agents.  Martin, however, refused to intervene, responding that the IRS agents' paperwork appeared to be in order.  Rogers then requested that  Martin summon the Worcester County Sheriff's office, but Martin again  refused, stating that the duties of the Sheriff's office did not extend  beyond transferring prisoners.


5
Faced with Martin's refusal to intervene, Rogers began to  remove some of his personal items from the vehicle.  The IRS agents  then requested the keys to the cars.  Rogers gave them to Martin with  the instruction that Martin was to protect his property.  Martin gave  the keys directly to the IRS agents.  Agent Kilmartin then removed more  of Rogers's personal items from the vehicle, putting them temporarily  on the roof in a "provocative and insulting manner."  These  preliminaries completed, the cars were towed away, the agents and  Martin left the scene, and Rogers returned inside.


6
Aside from Kilmartin's actions in removing Rogers's personal  items, the entire scene was relatively nonconfrontational.  Of all the  participants, Martin was the only one armed, and then only with a  pistol that remained in his holster during the entire seizure. Although Rogers expressed a feeling of duress because Martin was armed  and stated that this duress caused him to hand over the keys to his  cars, Rogers agreed that Martin never mentioned the gun.  Moreover,  Rogers also agreed that Martin had not acted out of personal animosity  towards Rogers and had not acted intentionally to harm him.  The entry  onto Rogers's land and the seizure of his vehicles did not result in  any physical contact, altercation or violence.


7
On March 7th, two days after the seizure, Rogers went to the  Northborough Police Station, with a witness, to file a stolen vehicle  report on the two vehicles.  Officer Perry and Sergeant Edmonds met  with Rogers and listened to his complaint.  They refused, however, to  accept a stolen vehicle report, reasoning that Rogers's real complaint  was with the IRS.  Rogers protested that the lack of a warrant or other  document issued by a court necessarily meant that the cars were taken  without the proper authority and were therefore stolen.  Perry and  Edmonds were unpersuaded and continued to refuse to accept a stolen  vehicle report.


8
Approximately a month later, Rogers commenced an action  against the IRS agents and the police officers in Massachusetts state  court.  That action was removed to federal court in late April of 1998. Rogers subsequently amended his complaint, asserting, against the IRS  agents and Martin, state law claims of trespass, trespass vi et armis,  conversion, intentional infliction of emotional distress, misfeasance,  and malfeasance, as well as § 1983 claims of violations of his civil  rights, and a conspiracy to violate those rights.  These claims arose  solely out of the defendants' actions on Rogers's property on March 5,  1998.  The amended complaint also alleged claims of nonfeasance, § 1983  claims of violations of Rogers's civil rights and a conspiracy to  violate those rights against Edmonds and Perry.  Again, these legal  claims were based only upon the refusal to allow Rogers to file a  stolen vehicle report.


9
After Rogers filed his amended complaint, the United States  Attorney for Massachusetts issued a certification that each IRS agent  had been acting "within the scope of his or her employment and office  as an employee of the United States at the time that the incidents out  of which plaintiff's claims arose occurred."  Based upon this  certification and the provisions of 28 U.S.C. § 2679, the United States  sought to have itself substituted as the party defendant on Rogers's  state law claims against the IRS agents.  The district court granted  this motion on January 18, 2000, leaving Vicuna and Kilmartin named  personally as party defendants to Rogers's federal civil rights claims.2


10
The United States then filed a motion to dismiss the claims  against it and Vicuna and Kilmartin.  The district court granted this  motion, concluding that none of Rogers's state law claims fell under "a  statute with respect to which the United States has waived its  sovereign immunity," and that therefore they were barred.  The district  court also dismissed Rogers's federal civil rights claims against  Vicuna and Kilmartin on the ground that a remedy pursuant to Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388  (1971) was unavailable.  Following this disposition, Martin, Edmonds,  and Perry filed a motion for summary judgment.  The court granted this  motion, reasoning that, under established precedent, Rogers had failed  to demonstrate any constitutional violation, or, indeed, any  impropriety on the part of the IRS agents that could form the basis of  the claims against Martin.  Furthermore, because the cars were not  stolen, Rogers's claims against Edmonds and Perry could not stand. Rogers now appeals.

II.

11
We first note that Rogers has failed to make any developed  argument challenging the district court's determination that his state  law claims against the United States are barred by sovereign immunity. By failing to develop such an argument, Rogers has abandoned any  challenge to the decision.  Rose v. Yeaw, 214 F.3d 206, 211 n.2 (1st  Cir. 2000).  Consequently, we turn to Rogers's claims against the  individual defendants.

A. The claims against Vicuna and Kilmartin

12
Although Rogers's amended complaint specifically referenced  § 1983 in alleging that Vicuna and Kilmartin had violated Rogers's  civil rights, § 1983 cannot form the basis of an action against  individuals acting under color of federal law.  Chatman v. D.E.  Hernandez, 805 F.2d 453, 455 (1st Cir. 1986) ("Section 1983 applies to  persons acting 'under color of state law' and not to persons acting  pursuant to federal law."); see also Rodriguez-Cirilo v. Garcia, 115  F.3d 50, 52 (1st Cir. 1997) (noting that a showing that defendant acted  under color of state law is an essential element of a § 1983 claim). The district court looked past this error and instead read the  complaint as making a claim against Vicuna and Kilmartin under the Bivens doctrine.  Bivens v. Six Unknown Named Agents of Federal Bureau  of Narcotics, 403 U.S. 388 (1971); Day v. Mass. Air Nat'l Guard, 167  F.3d 678, 683 (1st Cir. 1999) (noting that Bivens offers redress for  constitutional violation under color of federal law, while § 1983  offers redress for constitutional violations under color of state law). The court concluded, however, that even so read, the complaint failed  to state a claim upon which relief may be granted.  "Congress has  established what it considers adequate remedial mechanisms for  constitutional violations that may occur within the administration of  the tax laws."  Under these circumstances, the court concluded that it  should not create a Bivens remedy.  Rogers takes issue with this  decision.


13
We have noted in dicta that "we doubt that the creation of  a Bivens remedy would be an appropriate response" to protect taxpayers  from "an overzealous officialdom." McMillan v. United States Dep't of  Treasury, 960 F.2d 187, 190 (1st Cir. 1991) (internal quotation marks  omitted). At the same time, not all courts have agreed that a Bivens remedy is unavailable against individual IRS agents, with at least one  circuit indicating that a taxpayer may have a Bivens remedy against  individual IRS agents for violations of first and fourth amendment  rights.  Nat'l Commodity and Barter Ass'n v. Gibbs, 886 F.2d 1240, 1248  (10th Cir. 1989).  We do not have to resolve this issue in this case  because we can readily affirm the district court on a different ground. Geffon v. Micrion Corp., 249 F.3d 29, 35 (1st Cir. 2001) ("[C]ourt of  appeals may affirm a grant of summary judgment on any ground supported  by the record.") (citing Burns v. State Police Ass'n of Mass., 230 F.3d  8, 9 (1st Cir. 2000)).


14
In order to state a Bivens violation, Rogers must have pled  facts that "rise to the level of a constitutional violation." McMillen, 960 F.2d at 190.  Rogers has not done so.  The complaint  reveals only that Vicuna and Kilmartin entered Rogers's property  without a warrant or other document issued by a court authorizing that  entry. As the district court correctly noted, however, the mere absence  of a warrant is not automatically indicative of an impermissible  search.


15
The touchstone of [Rogers's] claims is whether  Rogers had a reasonable expectation of privacy in  his driveway.  The Supreme Court has continually  held that "what a person exposes to the public,  even in his own home or office, is not a subject  of Fourth Amendment protection."  Katz v. United  States, 389 U.S. 347, 351 (1967).  In the context  of IRS property seizures, the Court has stated  that warrantless seizures of vehicles parked on  public streets, parking lots or other open places  pursuant to tax liens are not a violation of the  Fourth Amendment's prohibition on unreasonable  seizures.  G.M. Leasing Corp. v. United States,  429 U.S. 338, 351-52 (1977).


16
We have previously held that a person does not have a reasonable  expectation of privacy in a driveway that was visible to "the  occasional passerby."  United States v. Hensel, 699 F.2d 18, 32 (1st  Cir.), cert. denied, 464 U.S. 823 (1983).


17
Even more to the point, United States v. Roccio, 981 F.2d 587  (1st Cir. 1992), is on all fours with the present case.  In Roccio, we  held that IRS agents, who had entered private property and seized a  taxpayer's vehicle pursuant to a levy, "needed no warrant to seize the  automobile."  Id. at 591.  A warrant was not required because the  taxpayer's vehicle "was clearly visible from the street on an  unobstructed driveway."  Id.  In order to state a Fourth Amendment  claim, therefore, Rogers needed to plead facts that would distinguish  the IRS agents' seizure of his vehicles from the seizure in Roccio. His complaint, however, is devoid of any such assertion.


18
Rogers attempts to distinguish Roccio on two grounds.  First,  he notes that the taxpayer's car in Roccio was located in his  girlfriend's driveway, whereas Rogers's cars were located on his own  property, a distinction that Rogers claims should make a difference in  the outcome.  See Roccio, 981 F.2d at 589.  This argument, which may be  a reference to the doctrine of Fourth Amendment standing, is singularly  unpersuasive.  Although it is true that citizens only have standing to  challenge an infringement of their own Fourth Amendment rights, see,  e.g., United States v. Kimball, 25 F.3d 1, 4 (1st Cir. 1994)  (discussing Fourth Amendment standing in the context of a motion to  suppress evidence), the decision in Roccio was not predicated upon the  taxpayer's lack of standing.  Instead, the court explicitly reached the  merits of the taxpayer's substantive Fourth Amendment contentions.


19
Second, Rogers advances a statutory argument aimed at  undercutting the validity of the levy that formed the basis of the  warrantless seizure.  This invalidity would distinguish his case from Roccio, but only if we could accept Rogers's argument.  We cannot.  A  levy is defined by the Internal Revenue Code as "includ[ing] the power  of distraint and seizure by any means."  26 U.S.C. § 6331(b).  Rogers  claims that this broad grant of power is in fact limited by the  language in § 6331(a) that indicates that "[l]evy may be made upon the  accrued salary or wages of any officer, employee, or elected official,  of the United States, the District of Columbia, or any agency or  instrumentality of the United States or the District of Columbia . . ." 26 U.S.C. § 6331(a).  According to Rogers, this provision means that  the power of levy only applies to the "salary or wages" of a federal  employee.


20
We reject this absurd contention.  Such a ruling renders  meaningless the plain language of § 6331(b) indicating that the power  to levy is broad.  Moreover, § 6331(b) explicitly indicates that the  IRS may levy against multiple forms of property, including real or  personal as well as tangible and intangible property.  26 U.S.C. §  6331(b).  We decline to adopt a reading of one subsection that would  completely nullify another.  Roccio controls this case.

B. The claims against Martin

21
This same Fourth Amendment analysis is applicable to the  claims against Martin, who was present at the scene only at the request  of the IRS agents.  Our disposition of the claims against the IRS  agents, however, rests, in part, upon the absence of necessary factual  averments in the complaint.  The claims against Sergeant Martin were  disposed of at summary judgment, where the factual record was more  developed.  We must therefore evaluate those claims in light of that  record.  Taking those facts in the light most favorable to Rogers  reveals that the omissions in the complaint were not inadvertent. Nothing in the summary judgment record indicates that the seizure here  was improper.


22
Rogers admitted in his deposition that his driveway could be  seen from a public way.  Service vehicles would occasionally make turns  in the driveway and delivery personnel would sometimes pass through the  driveway to reach his door.  Furthermore, his driveway was not posted  with any signs or obstructions that would hide his vehicles from public  view.  These facts conclusively indicate that Rogers did not have a  reasonable expectation of privacy in his driveway and that therefore a  warrant was not required.  Roccio, 981 F.2d at 591; Hensel, 699 F.2d at  32.  Because Rogers does not allege any conduct by Martin that could  form an independent factual basis for his claims, our conclusion  regarding the propriety of the seizures by the IRS agents disposes of  all the claims against Martin.

C. The claims against Edmonds and Perry

23
Our conclusion that Rogers cannot maintain his claims against  Vicuna, Kilmartin and Martin is fatal to the claims against Edmonds and  Perry as well.  We can add nothing to the district court's analysis on  this point.


24
Rogers asserts constitutional claims of denial of  due process against Edmonds and Perry arising  from their refusal to permit Rogers to file a  stolen vehicle report for the two vehicles seized  by the IRS.  As explained earlier, the IRS was authorized to seize Rogers' [sic] vehicles and  they were seized in a lawful manner.  The cars  were, therefore, not stolen.  Thus, the actions  of Edmonds and Perry in refusing to accept a  stolen car report were proper.


25
Affirmed.



Notes:


1
  According to the IRS, Rogers owed $10,606.68 for the 1992 tax  year and $17,643.44 for the 1993 tax year.


2
  Rogers has not appealed from this order.